PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SAHA et al.
Application No. 15/533,829
Filed: 7 Jun 2017
For: METHOD OF PROTECTING AN ARTICLE HAVING A COMPLEX SHAPE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 1, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Laura L. Pollander appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed February 25, 2019, which set a statutory period for reply of three months. Accordingly, the application became abandoned on May 26, 2019. A Notice of Abandonment was mailed on June 13, 2019.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1,000.00, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for further processing into a patent.





/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        

Cc: Laura L Pollander
      1100 Technology Park Drive
      Billerica, MA 01821